Citation Nr: 1715751	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to initial evaluations in excess of 10 percent prior to June 7, 2010, and in excess of 30 percent prior to August 24, 2015, for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served active duty from April 1966 to April 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In that decision, the RO granted service connection for coronary artery disease and assigned a 10 percent evaluation effective from October 26, 2009 and a 30 percent evaluation effective from June 7, 2010. The case was then transferred to the RO in St. Petersburg, Florida. 

The claim was previously before the Board in March 2016. It was remanded for further development. In a September 2016 rating decision, the RO granted a 100 percent rating for the service-connected coronary artery disease, effective August 24, 2015. Jurisdiction has now returned to the Board. 


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement indicating his desire to withdraw his appeal


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In April 2017, the Veteran submitted a statement indicating his desire to withdraw his appeal. As such, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the Veteran's appeal and it is dismissed.


ORDER

The Veteran's appeal is dismissed. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


